Title: To Thomas Jefferson from Tench Coxe, 19 April 1801
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Lancaster Pa. April 19th. 1801.

The gentleman to whom you wrote on the 26th. of March arrived here a few days ago from Philadelphia, and, during a stay of six days, mentioned to me a passage you did me the honor to write in relation to myself. You will permit me to repeat that I never knew of his writing either of his letters about me ‘till they were sent, that I never asked such an act of friendship of him, and that I regret the solicitations, with which you have been incommoded. I am sure that no one can add to your knowledge & information in regard to me, and you are master of the subject of services to be rendered by those you may appoint.
It may not be useless however, Sir, to communicate to you some ideas, which will enable you to regard my interests and situation, as far as public circumstances may render convenient & proper. Those circumstances are next to sacred.
Three aged relations, and considerable landed affairs in Pennsa. New York, and Delaware, with the education of my children, and experience of this climate will render it highly desireable to me to remain in Pennsylvania. My interests call me strongly to Philadelphia, where alone there are federal offices adequate to the decent maintenance of my large family. It was therefore my wish to take the Situation No. 1., which I supposed would be vacated. You are possessed of the circumstances, which have prepared me for it more than any other person. It is an office of great intrinsic difficulty, and which from its patronage should be in the hands of a true and energetic friend of our government and administration. If that office be properly attended to, your administration can, in no respect, bear hard on Pennsylvania, without a timely knowledge of the facts by the possessor, who should be a faithful and judicious videt. If N. 2 or N. 3 cannot be given to and accepted by the person for whom you proposed N. 1, then, on thorough knowledge, I am convinced it will be to be much regretted. The execution of the office is one important cause for this regret, but another is that all those wholesome uses of its great opportunities, to which I allude, will be turned, by an attendant character, to personal ends, and not to public. The principal for whom the office has been designed, I acquit of any such views or practices, but the attendant character is extremely exceptionable on that score.
Should however N. 1. go as you have intended, then if N. 3 should be intended to be vacated, or can be vacated by a change of the incumbent to some other, consistently with public good, I should prefer N. 3 next to N. 1., before either N. 2, or any office at the seat of  Government of the U.S. I am not fond of the pecuniary responsibilities of No. 2. even tho the Bank will hold the money.
If N. 1. & N. 3, are not likely to be at your disposal, Sir, and N. 2 should be so, then I would submit my pretensions for that office, tho I greatly prefer N. 3 & N. 1.
N. 4. would be less acceptable to me than any other—here. I hope I do not estimate myself and my conduct & sufferings too highly, when I say that I fear my appointment to N. 4 or N. 5 would be of ill impression upon the Administration.
If I am not favored with N. 1 or N. 3. nor N. 2, then although I trust I am not ambitious and have proved it by my letter, I would respectfully submit my pretensions to N. 6, for which, on cautious reflexion, I do not feel myself incompetent. On the reduction of the Salaries in 1802, it will barely maintain such a family as mine at Washington. No. 7 will not maintain them & me there after the reduction in 1802.
I hope, Sir, you will not consider me as too importunate, or as running into prescribing, when I may not reasonably expect any consideration. When the Government was first placed in republican hands, I will confess my long and earnest exertions in the amelioration of our affairs and in the defence of our republican institutions drew me imperceptibly into ideas, in regard to my future situation, connected with the public councils of my country. It appeared to me, at the Moment, that I might be passed through the public mind for two situations of that nature, tho I would have accepted with real regret of that which is to be filled on the first of May. The other (N. 6) was, from the beginning a preferable object in my mind. I observe it has been offered to a person of this state, whose knowledge of all the objects it comprehends I cannot prefer to my own. I return however, with sincerity Sir, to N. 1. N. 3 and N. 2 in the order I have mentioned; and if I consider my own wishes, without any regard to the public interests, I earnestly desire the modest irresponsible station N. 3. before any office in your gift—either in Washington or Philadelphia. I should in that, have considerable leisure to pursue those investigations of the public interests, which are so pleasing to myself, and which may be rendered eminently useful to my country. Such, Sir are all my views.—
I remain, with perfect respect, Sir, your most faithful friend and most obedient servant

T. C.

